 DECISIONS OF NATIONAL LABOR RELATIONS BOARDService Machine & Shipbuilding Corp. and Nathan-iel Buggage, Sr. Case 15-CA-7429December 8, 1980DECISION AND ORDERBY CHAIRMAN FANNING ANI) MEMBERSPENI.I.-O ANI) ZIMMERMANOn July 22, 1980, Administrative Law Judge J.Pargen Robertson issued the attached Decision inthis proceeding. On August 8, 1980, he issued anErratum. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counselfiled a brief in support of the Decision and a briefin opposition to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Service Ma-chine & Shipbuilding Corp; Franklin, Louisiana, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder, except that the attached notice is substitutedfor that of the Administrative Law Judge.' Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect Standurd Dry Wall ProducertInc., 91 N.RB 544 (1950). enfd 188 F2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 In agreeing with the Administrative Law Judge's conclusions herein,Member Penello does not rely on .Alleluia Cushion Co., Inc., 221 NLRB999 (1975), or on the other cases cited by the Administrative Law Judgein fn. 5 of his Decision.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten our employees withdischarge because they engage in concertedactivities which are protected under the Na-tional Labor Relations Act, as amended.WE WILL NOT discharge our employees be-cause they engage in concerted activitieswhich are protected under the Act.WE WllL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the National Labor Rela-tions Act, as amended.WE WILL offer Nathaniel Buggage, Sr.,Frank Dorsey, Sr., McCullem Williams, Sr.,and Thomas Coleman, Sr., immediate and fullreinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalentpositions, without prejudice to their seniorityor other rights and privileges previously en-joyed.WE WIll. make Buggage, Dorsey, Williams,and Coleman whole for any loss of earningsthey may have suffered as a result of our dis-crimination against them, with interest.SERVICE MACHINE & SHIPBUILDINGCORP.DECISIONSTA IEMENr OF THE CASEJ. PARGEN ROBIR SON, Administrative Law Judge:This case was heard on March 13, 1980, in Franklin,Louisiana. The charge was filed on September 21, 1979,and the complaint issued on October 24, 1979. The com-plaint alleges that Respondent threatened to dischargeand discharged four employees, Nathaniel Buggage, Sr.,Frank Dorsey, Sr., McCullem Williams, Sr., and ThomasColeman, Sr., because they engaged in protected con-certed activities.Upon the entire record and from my observations ofthe witnesses, and after due consideration of the briefsfiled by the General Counsel and Respondent, I herebymake the following:FINDINCGS OF FACTA. The EvidenceRespondent's business involves marine construction atits facility at Amelia, Louisiana.'Respondent, through its answer and a stipulation of fact which I ap-proved during the hearing, admitted all the complaint's commerce allega-tions. On that basis. including Respondent's admissions of the conclusion-ary allegations regarding its status as an employer, find that Respondentis an employer engaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.Respondent alleged that a complaint had also been filed with the Occu-pational Safety and Health Administration I received in evidenceOSHA's March 5, 1980,). letter to Respondent However, I do not consid-er a determination by OSHA binding, either legally or factually. in thiscontroversy. See United States Stove Co., 245 NLRB 1402 (1979).253 NLRB No. 88628 StLRVICE MIACIINE & SIII'IPBUIIDIN(G CORP The basis of the instant controversy arose during theevening of September 19. 1979. On that date all of thealleged discriminatees were employed by Respondent as"welders."The normal work hours for the four alleged discrimin-atees ran from 6:30 a.m. to 5 p.m. The evidence showsthat normal operations were shut down around 4:30 p.m.,on September 19, due to rain. However, at that time Re-spondent had loaded a "platform"2onto a barge by useof railroad type rails. The platform had not been securedto the barge and Respondent feared that the platformcould roll or slip off the barge in bad weather. Due tothat concern Respondent requested volunteers to weldthe platform to the barge.The four alleged discriminatees volunteered to workovertime. Additionally, there were four other welders.described as Vietnamese welders, and some other person-nel including fitters, that stayed over to work after thenormal shift.The evidence reflected that the weather turned to rainor mist in the late afternoon. Apparently, the workers,including the alleged discriminatees, had not anticipatedrain on September 19. The alleged discriminatees did notwear any equipment, such as rubber shoes. to work thatmorning in anticipation of rain.After the regular shift ended, the four alleged discri-minatees sought shelter from the rain, in a shack near thebarge. However, Foreman Milton Duval came into theshack and directed the four out to the barge. On thebarge the four sought shelter out of rain, under the plat-form's decks.After some of the fitters performed some preliminarywork on the platform's braces, two of the alleged discri-minatees, Frank Dorsey and McCullem Williams,"tacked" one of the platform's braces in place. However,according to Dorsey and Williams, the rain becameheavier as they finished the tacking of the brace and theystopped working before welding the brace in place.The General Counsel alleges that the alleged discri-minatees refused to weld because of the rain. Because oftheir refusal, Foreman Duval threatened the four withdischarge and, upon their refusal to weld in the rain,they were discharged. Respondent, on the other hand,contends that the four walked off the job without justifi-cation.The factual disputes involve different versions of whathappened as the alleged discriminatees refused to weldand what occurred later during conversations betweenthem, Superintendent Rudy Thidodeaux, and ForemanDuval. Respondent contends that the alleged discrimina-tees were not justified in refusing to weld because theweather was not bad and the conditions were not unsafe.2 The platfiorm, which was also referred to as a deck, is a large struc-ture which towers some 6 feet above the barge The platform is support-ed by four large pipe-type pillars which are in turn supported by cross-beams The platform includes two decks. The plaltform's lower deck issome 56 feet above the barge's deck The upper deck is near the lop ,ofthe platform Various pieces of equipment and structures are supportedon the platform's two decksIS. Ba.si of the Rtiasul 7o WorkI find the record evidence convincing that the four al-legcd discriminateces refused to continue working around6:3() p., o September 19, because of the rain. Al-though Respondent argues that there was only a slightmist, I note that its own witnesses appeared to indicatethat from time to time on the evening of the 19th therain was heavy. Safety Director Jessie Crcssitone testi-fied, "1 believe around 7:(X) or so we had another shower...Foreman Duval admits that he was wet and thathe should have had on a "slicker suit." SuperintendentThidodeaux testified: "And at the time they were puttingtheir gear in the shack, it was raining kind of hard."As to the reason why the employees did not want towork in the rain, Dorsey testified that Thomas Colemantold Foreman Duval that he "would probably get sick ortake pneumonia or get electrocuted ....McCullem Williams testified that after Foreman Duvaltold them to go home if they did not want to work,Thomas Coleman said, "I can't work in weather like this,give me my card ...."Thomas Coleman testified that he told Duval, "I can'twork in the rain ...."Foreman Duval testified that the four alleged discri-minatees said that they were not going to work in therain: that "if we get sick, Service Machine will not giveus a penny ...we got our family to look after ...."Therefore, I find that the alleged discriminatees re-fused to work because of the rain. One of the employeescommented about the possibility of illness resulting fromtheir working in the rain. I do not credit Frank Dorsey'stestimony that Thomas Coleman mentioned the dangerof electrocution, in view of neither Coleman nor Wil-liams recalling such comments.C. The DischargeAccording to testimony of the three alleged discrimin-atees that testified during the General Counsel's case-in-chief, upon their refusal to work in the rain, ForemanDuval told them to go home if they were not going towork.Safety Director Cressione confirmed the testimony ofthe General Counsel's witnesses, that Duval told the fourto go home if they did not want to work.On the basis of the above testimony, which I credit,3Ifind that Duval told the four employees to leave if theywere not going to weld.As the four alleged discriminatees were leaving theyencountered Superintendent Thidodeaux. Thidodeauxtestified that after he had been informed of what oc-curred on the barge, he offered to put visqueen4overthe work areas. According to Thidodeaux the four did' Even though Duval did nor testify to making such a comment, I donot credit that failure as an indication that the comment was not madeDuval's testimony was, on occasion, inconsistent with established factsand probabilities oth he and Superintendent Thidcldeaux appeared toslant their testimony in an effort to mininmize the degree of rain thatnight To the extent their testimony conflicts with other evidence, I doriot credit them. I specifically discredit Dusal's testimony that Colemansaid he was going to quit in View of Coleman's denial* Visqueen is a waterproof plastic sheeting629 I)ECISIONS ()F NATIONAL LABOR RELA'IIONS BOARDnot want to talk further about the matter. They said theywere going home. Thidodeaux admitted telling the fourthat if they went home and left us in a hind, "I wouldhave to terminate them and then replace them with someother welders."The evidence indicates that after the four alleged dis-criminatees left the job on the evening of September 19.Respondent built shelters of visqueen material over thewelding areas. The four Vietnamese welders then com-pleted the job. However, I credit the testimony of thefour alleged discriminatees that neither Thidodeaux norDuval offered to shelter the area with visqueen prior totheir leaving on September 19.On the basis of the above evidence, and the record asa whole, I find that the four alleged discriminatees weretold to go home when they refused to work in the rain.Thereafter, they were confronted by Superintendent Thi-dodeaux and, upon confirming to him that they wouldnot work in the rain, they were discharged.D. DeterminationIn a situation similar to the instant case, the Boardoverruled an Administrative Law Judge and found a vio-lation in Union Boiler Company, 213 NLRB 818 (1974).In Union Boiler a violation was found where four em-ployees refused to continue working. The Board foundthat the evidence demonstrated that at least one of thereasons why the employees refused to continue workingwas their concern with unsafe working conditions. How-ever, the Board also stated a violation occurred even ifthe employees were primarily protesting the assignmentof overtime rather than unsafe conditions.The instant record convinces me that the four employ-ees involved herein were concerned with safety andhealth on September 19. Although none of the employ-ees mentioned safety, the evidence demonstrates that oneof the four, Thomas Coleman, mentioned to ForemanDuval that he was concerned with illness. However, allthe persons involved, including Supervisors Duval andThidodeaux, were aware that the electrical wire leadinginto the welding machine (which was situated on thedeck of the barge), carried 440 volts. Although Respond-ent attempted to elicit testimony from Thidodeaux andDuval to the effect that the welding equipment whichthe welders handled did not involve the danger of con-tact with the 440 volts, that effort was generally unsuc-cessful. Although Duval and Thidodeaux testified thatthe welders may receive only minor shock, both demon-strated from their testimony that they were unaware ofthe size of the charge to which the welders could be ex-posed. The welders also demonstrated, by their testimo-ny, fear of a major electrical shock.Additionally, Respondent's safety director admittedthat welding could be dangerous in the direct rain. Testi-mony demonstrated that welders felt the danger inherentin welding in the rain was so apparent that a comment inthat regard to supervisors was unnecessary.Therefore, I am convinced that one of the concernswhich caused the four employees to refuse to weld in therain was their fear of injury.Moreover, from my reading of the Board's cases, thefinding that employees' concern that conditions may beunsafe is unnecessary in the instant case to a determina-tion that a violation occurred.Certainly, if we were concerned with the actions of asingle employee then the matter of unsafe conditionsmay be relevant to the question of whether one employ-ee was involved in concerted activities.' Here, however,we have four employees involved in the refusal to work.Although the evidence does not reveal that the employ-ees planned their action in refusing to work, the evidencedoes show a simultaneous and, apparently, spontaneousreaction by all four against working in the rain. The fourthereafter acted together in refusing the demand of Fore-man Duval that they commence welding. Under thosecircumstances, I have no doubt and I find that they wereengaged in concerted activity.6I also find that the four were discharged on September19. When they refused Duval's directive to weld, Duvaltold them to go home. As they were leaving, Superin-tendent Thidodeaux learned from Duval what had oc-curred. At that time Thidodeaux told the employees thatthey would he terminated if they left. Therefore, I findthe employees were presented with an ultimatum ofwork or be fired. When the employees persisted, theywere discharged.E. The 8(a)(1) AllegationI find, in agreement with the General Counsel, thatwhen Foreman Duval told Buggage, Dorsey, Williams,and Coleman, on the evening of September 19 to gohome if they were not going to weld, he was threateningthe employees with discharge for engaging in protectedactivity. I make this determination in view of my find-ings above.CONCIUSIONS OF LAW1. Respondent, Service Machine & Shipbuilding Corp.,is an employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act.2. By threatening its employees with discharge becausethey engaged in protected concerted activities, Respond-ent has violated Section 8(a)(1) of the Act.3. By discharging its employees Nathaniel Buggage,Sr., Frank Dorsey, Sr., McCullem Williams, Sr., andThomas Coleman, Sr., because they engaged in protectedconcerted activities, Respondent has violated Section8(a)(1) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) of the Act,I shall recommend that it be ordered to cease and desistB & P Motor Express, 230 NLRB 653 (1977); Roadway Express, Inc.,217 NLRB 278 (1975); Alleluia Cushion Co.. Inc., 221 NLRB 999 (1975);T& 7 Industries. Inc., 235 NLRB 517 (1978).e Hintze Contracting Company. Inc.. 236 NLRB 45 (1978); RichboroCommunity Mental Health Council Inc., 242 NLRB 1267 (1979), andMagna Visual. 213 NLRB 162 (1974). SERVICE MACHINE & SIPBUILDIINi CO()RI'therefrom and take certain affirmative action designed toeffectuate the policies of the Act.As I have found that Respondent unlawfully dis-charged Nathaniel uggage, Sr., Frank Dorsey, Sr.,McCullem Williams, Sr., and Thomas Coleman, Sr., Ishall recommend that Respondent he ordered to offerthose employees immediate and full reinstatement totheir former jobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice to theirseniority or other rights and privileges. I shall furtherrecommend that Respondent he ordered to make Bug-gage, Dorsey, Williams, and Coleman whole for anylosses of earnings they may have suffered as a result ofthe discrimination against them. Backpay shall he com-puted with interest as prescribed in F W. WoolworthCompany, 90 NLRB 289 (1950), and Florida Steel Corpo-ration, 231 NLRB 51 (1977).7Upon the fregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 1((c)of the Act, I hereby issue the following recommended:ORDERThe Respondent, Service Machine & ShipbuildingCorp., its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Threatening its employees with discharge becausethey engage in protected concerted activity.(b) Discharging its employees because of its employ-ees' protected concerted activity.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.7 See, generally, sis Plumbing & ll/uting (C.., IX NI.RB 716 (1962l" In the event no exceptlions are filed .as provided hb Se, 11)2 46 of theRiules and Regulation, of the Nalional .ahbor Relaiins HBoard. he finld-ligs, 'onlulsiolS, idIl reonlnlelldedt ()rtler hereill shall. a prosidcdi inSec 102 4 of the Rules and Regulations,. he adopted h (fie toI(ard illdbecome i findings. cinclusiions, and Order. and ll obhectiolls thcretoshall he deemnedt .alived for all prpioses2. Take the following affirmative action which I findwill effectuate the policies of the Act:(a) Offer Nathaniel Buggage, Sr., Frank Dorsey, Sr..McCullem Williams, Sr.. and Thomas Coleman. Sr.. im-mediate and full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equivalent po-sitions, without prejudice to their seniority or otherrights and privileges. Make whole uggage, l)orscy,Williams, and Coleman, fr any loss of earnings sufferedas a result of the discrimination against them in themanner set forth in the section of this Decision entitled"The Remedy."(h) Preserve and. upon request, make available to theBoard or its agents, for examination and copying, allpayroll records. social security payment records, time-cards, personnel records and reports. and all other re-cords necessary to analyze the amount of hackpay dueunder the terms of this Order.(c) Post at its Amelia. Louisiana, facility copies of theattached notice marked "Appendix."' Copies of saidnotice, on forms provided by the Regional L)irector forRegion 15, after being duly signed by Responldent's au-thorized representative, shall he posted by Respondentimmediately upon receipt thereof, and be maintained byit for h() consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material(d) Notify the Regional [)irector for Region 15, inwriting, within 20 days from the date of this Order, whatsteps it has taken to comply herewithE In the venl that Ihi, ()rlcr is enfrrctd by a Jdgnmenl of a Lnll edState, Court of Appa;ll, thtr o "ord ill the ilillice reading "Posted byOrdter of thte Naiional l.habor Rclalion, Board" shall read "Pisied PrsuI[ll 1i 1 .t .idgnil'ilt f he trnIl el SNalle ('our of Appeals F[nfor iig in()rdcr if Ihe N;alional l.abor Relatlion, Board"hI31